Appeal from an order of the Supreme Court, Bronx County (Alan Saks, J.), entered on or about February 11, 1992, which ruled certain hospital records to be admissible in evidence, unanimously dismissed, without costs.
No appeal as of right lies from an order that merely rules on the admissibility of evidence during a trial (CPLR 5701 [a] [2]). Rather, such rulings are to be reviewed on appeal from the judgment after trial (Kopstein v City of New York, 87 AD2d 547). Accordingly, the appeal is dismissed, and we do not address the merits of the rulings. Concur — Murphy, P. J., Sullivan, Rosenberger, Kassal and Rubin, JJ.